of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b04---------------------- conex-152022-09 number info release date uil ----------------------- ---------------------------- ------------------------------------ dear ----- --------- this letter responds to your letter to the president of the united_states dated date you asked why you must repay the first-time_homebuyer credit for the purchase of your home in date but taxpayers who purchase their homes after do not have to repay the credit the law provides taxpayers with a credit for home purchases during different timeframes the rules for the credit differ between the different timeframes the first timeframe was between date and date and the law requires taxpayers to repay the credit over a year period for home purchases during that timeframe see section of the economic and housing recovery act of pub_l_no 122_stat_2654 pincite and sec_36 of the internal_revenue_code code congress amended sec_36 of the code to provide different rules for purchases between date and date see section of the american reinvestment and recovery tax act of pub_l_no 123_stat_115 pincite sec_11 of the worker homeownership and business assistance act of pub_l_no 123_stat_2984 pincite and sec_36 the amended law does not require a taxpayer to repay the credit if the taxpayer does not sell or move out of the residence within three years after the date of purchase of the residence the amendments did not eliminate the requirement to repay the credit for homes purchased in you indicated that you purchased your home during the first timeframe between date and date consequently you must repay the first-time_homebuyer credit unfortunately the law does not grant the internal_revenue_service administrative authority to disregard the repayment requirement for purchases during the first timeframe conex-152022-09 i hope this information is helpful if you have any questions regarding this matter please contact -----------------------------at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
